 SAM ANDY FOODS167Sam Andy Foods,A Division of United CommoditiesInternationalandInternationalBrotherhood ofPottery and AlliedWorkers,AFL-CIO, CLC,Petitioner.Case 31-RC-2578January 15, 1975SUPPLEMENTAL DECISION ANDCERTIFICATION OF REPRESENTATIVEBY ACTING CHAIRMAN FANNING ANDMEMBERSKENNEDY AND PENELLOPursuant to authority granted the Board underSection 3(b) of the National Labor Relations Act, asamended,a three-member panel has consideredobjections to an election held on December 7 and 8,1973,1 and the Hearing Officer's report recommend-'ing disposition of same.The Board has reviewed therecord in light of the exceptions and briefs andhereby adopts the Hearing Officer's findings andrecommendations.CERTIFICATION OF REPRESENTATIVEIt isherebycertified that a majority of the validballots have been cast for International Brotherhoodof Potteryand Allied Workers,AFL-CIO, CLC, and1The electionwas conducted pursuant to a Stipulation for CertificationUpon ConsentElection.The tally was 45 for, and 37against,the Petitioner;there were 10 challenged ballots,a sufficient number to affect the results.On April 25, 1974, the Boardissued a Decisionand OrderDirectingthat, pursuant to Section 9(a) of the National LaborRelationsAct, thesaid labor organization is theexclusive representative of all the employees in thefollowing appropriate unit for the purposes ofcollectivebargaining in respect to rates of pay,wages, hours of employment,or other conditions ofemployment:All full-time and regular part-time productionandmaintenance employees,includingware-housemen and truck drivers; but excluding officeclerical,technical and sales employees,guardsand supervisors as defined in the Act,as amend-ed.MEMBER KENNEDY,dissenting:Ibelieve the Hearing Officer committed prejudicialerrorwhen he refused to make available thestatement of witness Duncan to the Employer'scounsel during his redirect examination of Duncan.In my view, Duncan's hostility to the Employer wasclearly evident, and the Employer's counsel wasentitled to Duncan's affidavit before concluding hisredirect examination. I would order the Region tomake a copy of Duncan's affidavit available to theEmployer's counsel and reopen the hearing forfurther questioning of Duncan.Hearing in the above-entitled matter in which the Board adopted theRegional Director's recommendation to sustain the challenges to sevenballots,leaving challenges to three ballots unresolved and insufficient toaffect the results.216 NLRB No. 32